                                 Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 1 of 7 Page ID #:1124




                                      1 James A. Mitchell (Admitted Pro Hac Vice)
                                         MitchellJ@ballardspahr.com
                                      2 BALLARD SPAHRth LLP
                                        1675 Broadway, 19 Floor
                                      3 New York, NY 10019-5820
                                        Tel: (646) 346-8006; Fax: (212) 223-1942
                                      4
                                        Robert S. Gutierrez (State Bar No. 143223)
                                      5 GutierrezR@ballardspahr.com
                                        2029 Century Park East, Suite 1400
                                      6 Los Angeles, CA 90067-2915
                                        Tel.: (424) 204-4400; Fax: (424) 204-4350
                                      7
                                        Attorneys for Defendants
                                      8 DAVID PECKER and WORLDWIDE MEDIA
                                        SERVICES GROUP, INC. (successor in name to
                                      9 American Media, Inc.)
                                     10
                                     11                        UNITED STATES DISTRICT COURT
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12                      CENTRAL DISTRICT OF CALIFORNIA
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13                                 WESTERN DISTRICT
                                     14
                                     15 MICHAEL SANCHEZ, an individual,                 Case No. 2:20-cv-02924 DMG (PVCx)
                                     16                           Plaintiff,            DECLARATION OF BRADLEY R.
                                                                                        GERSHEL IN SUPPORT OF
                                     17             v.                                  DEFENDANTS’ SUPPLEMENTAL
                                                                                        REPLY IN SUPPORT OF SPECIAL
                                     18 AMERICAN MEDIA, INC., a Delaware                MOTION TO STRIKE THE
                                        corporation; THE NATIONAL                       COMPLAINT
                                     19 ENQUIRER, INC., a Florida corporation;
                                        DAVID PECKER, an individual;
                                     20 DYLAN HOWARD, an individual; and                JUDGE: Hon. Dolly M. Gee
                                        DOES 1 through 10, inclusive,
                                     21                                                 CTRM: 8C, 8th Floor
                                                                Defendants.
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                               DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                                                     DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
                                 Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 2 of 7 Page ID #:1125




                                      1                      DECLARATION OF BRADLEY R. GERSHEL
                                      2         I, Bradley R. Gershel, declare as follows:
                                      3         1.      I am an associate at the law firm of Ballard Spahr LLP. I submit this
                                      4 declaration in support of the Supplemental Reply in Support of the Special Motion to
                                      5 Strike (“MTS”) the Complaint of Plaintiff Michael Sanchez (“Mr. Sanchez”) by
                                                                                        1
                                      6 Defendants’ Worldwide Media Services Group, Inc. and David Pecker
                                      7 (“Defendants”). I have personal knowledge of the facts stated herein, and could and
                                      8 would testify competently thereto if called as a witness in this matter.
                                      9         2.      I have reviewed the Declaration of Nikolaos Tzimas Hatziefstathiou
                                     10 (“Mr. Hatziefstathiou”), sworn to on March 23, 2021 (the “NH Declaration”) and
                                     11 submitted by Plaintiff Michael Sanchez in supplemental opposition to Defendants’
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12 MTS. The NH Declaration states that Mr. Hatziefstathiou “received . . . byline credit
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13 for not fewer than eight stories” published online by various AMI publications. NH
                                     14 Decl. ¶ 3. The NH Declaration identifies the specific eight articles as to which Mr.
                                     15 Hatziefstathiou claims to have received a byline, seven of which are the following
                                     16 articles from TNE Online (“Selected Articles”):
                                     17
                                                     a. January 9, 2019: Amazon Head Jeff Bezos & Wife MacKenzie Announce
                                     18                 $160-Billion Divorce (“January 9 Article”).
                                     19              b. January 10, 2019: Lauren Sanchez: Jeff Bezos’ Mystery Mistress Hid In
                                     20                 Plain Sight (“January 10 Article”).

                                     21              c. January 15, 2019: Jeff Bezos Spotted Having Cozy Meal With Lauren
                                                        Sanchez 9 Months Before Divorce Announcement (“January 15 Article”).
                                     22
                                     23              d. January 22, 2019: Billionaire Jeff Bezos Busted — See The Shocking
                                                        Cheating Photos That Destroyed His Marriage (“January 22 Article”).
                                     24
                                                     e. January 23, 2019: Playing Footsie! Jeff Bezos And Mistress Lauren
                                     25
                                                        Sanchez Caught Flirting On Dinner Dates, (“January 23 Article”).
                                     26
                                     27   1
                                              It is my understanding that WMSG is the successor in name to American Media,
                                              Inc. (“AMI”).
                                     28
                                                                                         1
                                                                  DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                                                        DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
                                 Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 3 of 7 Page ID #:1126




                                      1             f. January 24, 2019: More Shame For Billionaire Jeff Bezos! Inside The
                                                       Never-Before-Seen Texts To His Mistress (“January 24 Article”).
                                      2
                                      3             g. January 28, 2019: Mackenzie Bezos Gets Even! Cheating Billionaire
                                                       Jeff’s Wife Has Upper Hand In Explosive Divorce (“January 28 Article”).
                                      4
                                      5        AUTHENTICATED PRINTOUTS OF THE SELECTED ARTICLES
                                      6        3.      A true and correct copy of the April 29, 2021 Affidavit of Duncan Hall,
                                      7 Records Request Processor at the Internet Archive,2 together with the accompanying
                                      8 Exhibit A which contains true and accurate copies of screenshots of the Internet
                                      9 Archive’s records of the archived files for the URLs and the dates specified below, is
                                     10 attached hereto as Exhibit A:
                                     11             a. A printout of the publicly available, archived version of the January 9
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12                Article from the Internet Archive’s Wayback Machine at Archive.org
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13                (“Archive.org”), depicting the article as it appeared on TNE Online on
                                     14                January 11, 2019 (“Archived Version of the January 9 Article”).
                                     15             b. A true and correct printout of the publicly available, archived version of
                                     16                the January 10 Article from Archive.org, depicting the article as it
                                     17                appeared on TNE Online on February 3, 2019 (“Archived Version of the
                                     18                January 10 Article).
                                     19             c. A true and correct printout of the publically available, archived version of
                                     20                the January 15 Article from Archive.org, depicting the article as it
                                     21                appeared on TNE Online on February 3, 2019 (“Archived Version of the
                                     22                January 15 Article”).
                                     23             d. A true and correct printout of the publicly available, archived version of
                                     24   2
                                               It is my understanding that the Internet Archive is a non-profit organization that
                                               founded and maintains the Wayback Machine, a digital archive of the World
                                     25        Wide Web that operates by scouring the Internet using automated “crawlers” to
                                               collect and preserve digital copies of webpages as they appeared at various
                                     26        moments in time. See https://archive.org/about/. As of the date of this filing,
                                               this archived version of the corresponding TNE Online article, as with all
                                     27        archived versions of TNE Online articles accompanying this declaration, is the
                                               earliest archived version accessible on Archive.org.
                                     28
                                                                                         2
                                                                  DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                                                        DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
                                 Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 4 of 7 Page ID #:1127




                                      1                the January 22 Article from Archive.org, depicting the article as it
                                      2                appeared on TNE Online on February 3, 2019 (“Archived Version of the
                                      3                January 22 Article”).
                                      4             e. A true and correct printout of the publically available, archived version of
                                      5                the January 23 Article from Archive.org, depicting the article as it
                                      6                appeared on TNE Online on February 3, 2019 (“Archived Version of the
                                      7                January 23 Article”).
                                      8             f. A true and correct printout of the publically available, archived version of
                                      9                the January 24 Article from Archive.org, depicting the article as it
                                     10                appeared on TNE Online on January 24, 2019 (“Archived Version of the
                                     11                January 24 Article”).
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12             g. A true and correct printout of the publicly available, archived version of
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13                the January 28 Article from Archive.org, depicting the article as it
                                     14                appeared on TNE Online on January 28, 2019 (“Archived Version of the
                                     15                January 28 Article”).
                                     16        4.      A true and correct printout of the January 9 Article as it appears today on
                                     17 TNE Online (available the URL: https://www.nationalenquirer.com/celebrity/jeff-
                                     18 bezos-wife-mackenzie-divorce/) (“Present Day Version of the January 9 Article”) is
                                                                     3
                                     19 attached hereto as Exhibit B.
                                     20        5.      A true and correct printout of the January 10 Article as it appears today
                                     21 on TNE Online (available at the URL
                                     22 https://www.nationalenquirer.com/photos/lauren-sanchez-jeff-bezos-amazon-affair-
                                     23 divorce-scandal/) (“Present Day Version of the January 10 Article”) is attached hereto
                                     24 as Exhibit C.
                                     25        6.      A true and correct printout of the January 15 Article as it appears today
                                     26   3
                                               On April 29, 2021, I captured each of the screenshots accompanying this
                                               declaration as Exhibits B through H using a Windows 10-operated PC, and by
                                     27        navigating to the specified hyperlinks using the web browser Google Chrome,
                                               Version 90.0.4430.85 (Official Build) (64-bit).
                                     28
                                                                                         3
                                                                  DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                                                        DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
                                 Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 5 of 7 Page ID #:1128




                                      1 on TNE Online (available at the URL https://www.nationalenquirer.com/celebrity/jeff-
                                      2 bezos-spotted-on-cozy-date-with-lauren-sanchez-9-months-before-divorce-
                                      3 announcement/) (“Present Day Version of the January 15 Article”) is attached hereto
                                      4 as Exhibit D.
                                      5         7.    A true and correct printout of the January 22 Article as it appears today
                                      6 on TNE Online (available at the URL
                                      7 https://www.nationalenquirer.com/photos/amazon-boss-jeff-bezos-affair-lauren-
                                      8 sanchez-exposed/) (“Present Day Version of the January 22 Article”) is attached hereto
                                      9 as Exhibit E.
                                     10         8.    A true and correct printout of the January 23 Article as it appears today
                                     11 on TNE Online (available at the URL
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12 https://www.nationalenquirer.com/photos/playing-footsie-jeff-bezos-and-mistress-
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13 lauren-sanchez-caught-flirting-on-dinner-dates/) (“Present Day Version of the January
                                     14 23 Article”) is attached hereto as Exhibit F.
                                     15         9.    A true and correct printout of the January 24 Article as it appears today
                                     16 on TNE Online (available at the URL
                                     17 https://www.nationalenquirer.com/celebrity/more-shame-for-billionaire-jeff-bezos-
                                     18 inside-the-never-before-seen-texts-to-his-mistress/) (“Present Day Version of the
                                     19 January 24 Article”) is attached hereto as Exhibit G.
                                     20         10.   A true and correct printout of the January 28 Article as it appears today
                                     21 on TNE Online (available at the URL
                                     22 https://www.nationalenquirer.com/celebrity/mackenzie-bezos-gets-even-cheating-
                                     23 billionaire-jeffs-wife-has-upper-hand-in-explosive-divorce/) (“Present Day Version of
                                     24 the January 28 Article”) is attached hereto as Exhibit H.
                                     25
                                     26
                                     27
                                     28
                                                                                         4
                                                                  DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                                                        DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
                                 Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 6 of 7 Page ID #:1129




                                      1                      COMPARISON OF THE ARCHIVED
                                      2                 VERSIONS OF THE SELECTED ARTICLES WITH
                                                      THE PRESENT DAY VERSIONS OF THOSE ARTICLES
                                      3
                                      4         11.   In connection with Defendants’ Supplemental Reply in support of the
                                      5 their MTS, I undertook to compare the text of archived version of the Selected Articles
                                      6 as they appeared on TNE Online when initially published with the versions of those
                                      7 articles as they currently appear on TNE Online.4 The results of that exercise, set forth
                                      8 below and in Exhibits I through O to this Declaration, demonstrate that the only
                                      9 difference between the initial versions of the Selected Articles and the versions as they
                                     10 appear today are the bylines.
                                     11         12.   A true and correct printout of the results of a text comparison of the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12 Archived Version of the January 9 Article with the Present Day Version of the January
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13 9 Article is attached hereto as Exhibit I.
                                     14         13.   A true and correct printout of the results of a text comparison of the
                                     15 Archived Version of the January 10 Article with the Present Day Version of the
                                     16 January 10 Article is attached hereto as Exhibit J.
                                     17         14.   A true and correct printout of the results of a text comparison of the
                                     18 Archived Version of the January 15 Article with the Present Day Version of the
                                     19 January 15 Article is attached hereto as Exhibit K.
                                     20         15.   A true and correct printout of the results of a text comparison of the
                                     21 Archived Version of the January 22 Article with the Present Day Version of the
                                     22 January 22 Article is attached hereto as Exhibit L.
                                     23         16.   A true and correct printout of the results of a text comparison of the
                                     24 Archived Version of the January 23 Article with the Present Day Version of the
                                     25 January 23 Article is attached hereto as Exhibit M.
                                     26
                                          4
                                                On April 29, 2021, I generated each of the printouts accompanying this
                                     27         declaration as Exhibits I through O using a Windows 10-operated PC, and
                                                through the use of software entitled Workshare Compare, Version 9.5.
                                     28
                                                                                        5
                                                                 DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                                                       DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
Case 2:20-cv-02924-DMG-PVC Document 56 Filed 04/30/21 Page 7 of 7 Page ID #:1130



             17.    A true and correct printout of the results of a text comparison of the
    2 Archived Version of the January 24 Article with the Present Day Version of the
    3 January 24 Article is attached hereto as Exhibit N.
    4        18.    A true and correct printout of the results of a text comparison of the
    5 Archived Version of the January 28 Article with the Present Day Version of the
    6 January 28 Article is attached hereto as Exhibit 0.
    7        I declare under penalty of perjury under the laws of the United States of
    8 America that the foregoing is true and correct.
    9        Executed this 29th day of April, 2021, at New York, NY.
   10
   11
                                                                Bradley R. Gershel
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      6
                               DECLARATION OF BRADLEY R. GERSHEL IN SUPPORT OF
                     DEFENDANTS' SUPPLEMENTAL REPLY IN SUPPORT OF SPECIAL MOTION TO STRIKE
